Citation Nr: 1022679	
Decision Date: 06/18/10    Archive Date: 06/24/10

DOCKET NO.  04-11 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for post traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Ganz

INTRODUCTION

The Veteran served on active duty from August 1966 to August 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Denver, Colorado, which granted the Veteran service 
connection for PTSD, with a 30 percent rating, effective 
October 4, 2001.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009). 38 U.S.C.A. § 7107(a)(2) 
(West 2002 and Supp. 2009).

The Veteran testified before a Veterans Law Judge (VLJ) at a 
hearing at the RO in September 2006.  A transcript of the 
hearing is of record.  The VLJ before whom the Veteran 
testified in September 2006 is no longer a Board employee.  
However, in an April 2010 written submission, the Veteran 
declined to be scheduled for a new Board hearing.  See 38 
C.F.R. §§ 20.700 and 20.707.  

When this matter was initially before the Board in December 
2007, the Board denied entitlement to a rating in excess of 
30 percent for PTSD.  The Veteran appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court) which, in a December 23, 2008 Order, granted 
the parties' Joint Motion for remand, vacating the Board's 
December 2007 decision.  In March 2009 the Board again denied 
entitlement to a rating in excess of 30 percent for PTSD.  
The Veteran again appealed the Board's decision to the Court 
which, in an October 30, 2009 Order, granted the parties' 
Joint Motion for remand, vacating the Board's March 2009 
decision.  

The appeal is again REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.



REMAND

In the October 2009 Joint Motion accompanying the October 30, 
2009 Court Order, the parties agreed that VA should have 
obtained additional VA treatment records.  In particular the 
Joint Motion notes that during his February 2005 VA 
examination the Veteran identified VA treatment records from 
a Dr. W. who treated the Veteran two weeks before the 
examination, and that during his September 2006 Board hearing 
the Veteran reported that he had treatment at a VA medical 
facility a week earlier.  The parties agreed that these 
statements triggered VA's duty to assist pursuant to 38 
C.F.R. § 3.159(c).  

The claim file reflects that the Veteran reported seeing Dr. 
W. as recently as one to two weeks before the February 2005 
VA examination.  The examination report notes that the 
examination was conducted by the Eastern Colorado Health Care 
System (HCS).  A review of the September 2006 Board hearing 
transcript indicates that the Veteran had treatment a week 
earlier at the Vet Center.  There is no indication what Vet 
Center the Veteran referred to, however the hearing was held 
in Denver, Colorado.  Thus, despite the vague nature of the 
Veteran's "identification" of VA treatment records, given 
the October 2009 Joint Motion and Order, the Board must 
further remand this claim to attempt to obtain additional 
post-service treatment records.  See 38 C.F.R. § 3.159(c).  

The Board also notes that during his September 2006 hearing 
the Veteran testified that he was hospitalized at a VA 
medical facility in Tulsa, Oklahoma, at some time following 
service.  The claim file does not contain any medical records 
from a VA medical facility in Tulsa, Oklahoma, nor is there 
any evidence of record that VA has attempted to obtain these 
records pursuant to 38 C.F.R. § 3.159(c).  On remand, the 
AMC/RO should attempt to obtain these post-service treatment 
records.  See Id.  






Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to 
identify the city and state of the VA 
facility at which Dr. W. treated him, and 
to identify the city and state of the VA 
facility he referred to during his 
September 2006 hearing when he testified 
that he received treatment at a Vet Center 
one week earlier.  Document all requests 
and any negative responses.  Obtain all 
identified records.  

2.  If the Veteran fails to respond or 
does not sufficiently identify the 
treatment facilities as requested, VA is 
to take all necessary steps to obtain all 
outstanding treatment records from any and 
all VA medical centers (VAMCs), other VA 
treatment facilities, and Vet Centers in 
the Eastern Colorado VA Health Care System 
(HCS), Denver, Colorado, and Tulsa, 
Oklahoma.  

3.  If VA cannot obtain these records it 
must notify the Veteran of this fact 
pursuant to 38 C.F.R. § 3.159(e).  

4.  Then, if necessary, any additional 
development deemed appropriate should be 
accomplished.  The October 2009 Joint 
Motion notes that, in light of any 
obtained medical records, VA should 
consider obtaining a new VA medical 
examination to determine the severity of 
the Veteran's PTSD.  While VA must 
consider this option, VA is not ordered to 
obtain a new examination.  The claim 
should then be readjudicated.  If the 
claim remains denied, issue a supplemental 
statement of the case (SSOC) containing 
notice of all relevant actions taken on 
the claim, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal, and allow an 
appropriate period of time for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).







_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


